DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed May 12, 2022, with respect to Claims 18-19 and 21-23 have been fully considered and are persuasive.  The 35 USC 112(b) rejection  of Claims 18-19 and 21-23  has been withdrawn. 

Allowable Subject Matter
Claims 1, 16-17 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a palletizing apparatus and method of operating the apparatus that includes the combination of, inter alia:
a compressing apparatus having a peripheral closed frame with a through-opening on one side, the compressing apparatus also having at least one slider arranged on the frame;
a set-down device having a transport surface/face for transporting article layers; and 
a lifting apparatus;
the compressing apparatus and the set-down device each being independently, vertically movable on the lifting apparatus, with the set-down device being located above the compressing apparatus for some palletizing operations and the set-down device being located below for other palletizing operations; 
the set-down device also being horizontally movable on the lifting device such that the set-down device can be in a first longitudinal position which is spaced apart/offset from the compressing apparatus, and in a second longitudinal position where the set-down device passes through the through-opening in the compressing apparatus and a vertical plane of the through-opening intersects the transport surface/face of the set-down device;
the slider being horizontally movable to compress an article layer located on the set-down device; and 
the slider also being vertically movable to allow the set-down device to pass through the through-opening of the compressing apparatus.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652